RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS
                                                                   DEC 14 2015
                                NO.


                                      IN THE                       eiAsosi
                            COURT OF CRIMINAL APPEALS

                                  AUSTIN,    TEXAS




                              BILLY WAYNE WILLIAMS                     FILED IN
                                                               COURT OF CRIMINAL APPEALS
                                        V.

                               THE STATE OF TEXAS                    DEC 18 2015

                                                                   Abel Acosta, Clerk
                          From Appeal No. 11-15-00214-CR
                             Trial Cause No. 4736-A

                               Nolan County,Texas



              FIRST PRO SE MOTION FOR EXTENSION OF TIME TO FILE
                      PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

Comes Now, Billy Wayne Williams, Petitioner Pro se pursuant to TRAP.Rule
68.2(c) and files this First Motion for Extension of Time being an additional
Sixty (60) days in which to file a Petition for Discretionary Review. In support
of his Motion,Petitioner shows the Court as follows:

                                        I.

    On November 12,2015, the Eleventh Court of Appeals at Eastland,Texas
Dismissed the Appeal in the above-entitled and numbered cause/s. And further
advised that a "PDR" may be filed with the Clerk of the Criminal Court of
Appeals, within 30 days thereafter.
                                       II.

   The present deadline for filing the Pro se Petition for Discretionary Review
is December 12,   2015.
                                       III.

    Since that time Petitioner has been attempting to gain professional legal
representation in this matter and such attempts have not been successful. Pet
itioner is an Indigent Appellant and incarcerated in the TDCJ-ID. And Petitioner
Pro se is in the midst of researching,drafting and preparing a Pro se Petition
for Discretionary Review to be filed with this Court of Criminal Appeals in
another Cause No.PD-1506-15, due to be filed on a Tuesday, January 19,2016,
on appeal from the Fifth Court of Appeals at Dallas,Texas,' Cause No.05-15-
01148-CR; Trial Ct. No. F03-00824, styled Billy Wayne Williams v. State of
Texas...

   WHEREFORE, Petitioner prays this Court grants this First Motion and extend
the deadline for filing the Pro se Petition for Discretionary Review in said
Cause/s up and until an additional Sixty (60) days thereafter.
Dated: Cf/^15                                         Respectfully submitted,
                                                      Rt.   2 Bbx 4400
                                                      Hughes Unit
                 \                                    Gatesville, Texas 76597
                  I                                     -Petitioner Pro se-
                             CERTIFICATE OF SERVICE
   I certify that a true and correct copy of the above and foregoing First
Motion for Extension of Time to File a Pro se Petition for Discretionary Rev
iew, has been forwarded by U.S. Mail, postage prepaid, first class mail, to
the STATE'S PROSECUTING ATTORNEY, P.O. BOX 13046, AUSTIN,TEXAS 78711, on this
8th day of November, 2015.

                                                       fd U&a L^&y^j^ b\ JUWvi- # (2^73&Z
                                                      Petitioner Pro se

   I, Billy Wayne Williams, TDCJ-ID# 1267302, being presently incarcerated in
the Texas Department of Criminal Justice-Institutional Division in Coryell County,
Texas, verify and declare under penalty of perjury that the foregoing statements
are true and correct.

EXECUTED ON: (f/g/[f?                                  faflfl (,W ,Oifl.^.W^T^
                                                      Signature & TDCJ-ID#
(Pursuant to VTCA CIVIL PRACTICES AND REMEDIES CODE §§ 132.001, 132.002, et. seq)




                                      2.
                                                                        RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS
                                                                       DECH
                            In The Office Of The Clerk
                         Texas Court of Criminal Appeals
                                                                    Abel Acosta, Clerk
                                 At Austin, Texas

                                 November 8, 2015

Mr. Abel Acosta,Clerk                               Billy Wayne Williams#1267302
Court of Criminal Appeals                           Rt. 2 Box 4400
P.O. Box 12308-Capitol Station                      Hughes Unit
Austin, Texas 78711                                 Gatesville, Texas 76597
   Re: Billy Wayne Williams v. State of Texas, COA# 11-15-00214-CR;
         Trial Court No.4736-A,Nolan County,Texas; First Pro se Motion for
         Extension of Time to File Petition for Discretionary Review
Dear Honorable Clerk:

Please find .enclosed for filing with the Cpurt pursuant to TRAP. Rules 2,
and 68.2(c) this pro se party's First Motion for Extension of Time to File
Petition for Discretionary Review in reference to the above-entitled and num
bered cause/s.
By copy of this letter and as demonstrated by Certificate same has been furnished
and served on the Attorney representing the State of Texas. Thank you for your
kind and professional assistance in this urgent legal matter.
CC/W/ENCLS/BWW
Mr. Abel Acosta,Clerk                               Sincerely,
Court of Criminal Appeals                           _Q)di&i>,.   ikj&mu^ u3d&uu>,~-frrzm6z
Austin,Texas 78711                                           !
State's Prosecuting Attorney
P.O.   Box 13046
Austin, Texas 78711